Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 42-51 and 62-76 are pending.
	Claim 42 is currently amended.
	Claims 62-76 are newly added.
	Claims 42-51 and 62-76 are under examination on the merits.

Objections Withdrawn
	The objection to claim 42 for reciting “Table 3” is withdrawn in view of the amendments to the claims, dated 03/11/2021.

Rejections Withdrawn
35 U.S.C.103
The rejection of claims 42 and 44-49 under 35 U.S.C. 103 as being unpatentable over Kipps et al. (US PG PUB 2015/0232569, publication date: 08/20/2015) in view of Ebens et al. (US PG PUB 2008/0050310, publication date: 02/28/2008, in IDS from 08/24/2020) is withdrawn.



The rejection of claims 50 and 51 under 35 U.S.C. 103 as being unpatentable over Kipps et al. (US PG PUB 2015/0232569, publication date: 08/20/2015) and Ebens et al. (US PGPUB 2008/0050310, publication date: 02/28/2008, in IDS from 08/24/2020), as applied to claims 42 and 44-49, and further in view of Gianni et al. (US PGPUB 2009/0311249, publication date: 12/17/2009) is withdrawn.

Rejections Maintained
Nonstatutory Double Patenting
The rejection of claims 42-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of US PAT 10,335,496, in view of Kipps et al. (US PG PUB 2015/0232569, publication date: 08/20/2015) is maintained.

The rejection of claims 50 and 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of US PAT 10,335,496, in view of Kipps et al. (US PG PUB 2015/0232569, publication date: 08/20/2015), as applied to claims 42-49, and further in view of Gianni et al. (US PG PUB 2009/0311249, publication date: 12/17/2009) is maintained.

Response to Arguments
In Applicant Arguments, dated 03/11/2021, Applicant points out that the field of antibody-drug conjugation is highly technical, and in the absence of empirical testing, it is difficult to predict how a particular antibody-drug conjugate (ADC) will perform when tested in vivo. To demonstrate the unpredictability in the field, Applicant makes the following arguments:
One example to illustrate that the identity of antibody matters is the comparison between ADCs with cleavable linkers and those with non-cleavable linkers in terms of anti-tumor activity. Ebens compared in vivo tumor inhibition by anti-CD22-spp-DM1 (cleavable) and anti-CD22-smcc-DM1 (non-cleavable) and found them to have “comparable” anti-tumor activity in BJAP-luc xenograft tumors. Ebens ¶ [0923] (emphasis added). Ebens made the same observation with another drug moiety - MMAF: “Anti-CD22-MC-MMAF [non-cleavable] showed comparable activity compared to anti-CD22-MC-vc-PAB-MMAF [cleavable] in Ramos RA1 xenografts.” Ebens ¶ [0932] (emphasis added).
By contrast, applicant’s data show that for the present anti-ROR1 ADCs comprising Abl, cleavability of the linker makes a notable difference. For example, ADC-B, C, and F all have the same anti-ROR1 antibody – Ab1 - conjugated to the same drug - DM1, but they have different linkers. ADC-C and ADC-F have cleavable linkers (-VC-), while ADC-B has a non-cleavable linker (p. 50, Table 2). The cleavability of the linker dramatically impacted the ADC’s cytotoxicity. As shown in Table 8 (p. 82), neither ADC-C (cleavable) nor ADC-F (cleavable) had meaningful cytotoxicity (IC50 > 1000 nM) in ten tested cell lines of three types of cancer; however, ADC-B (non-cleavable) exhibited robust cytotoxicity, with an IC50 in the nanomolar range (6.2-78 nM) on those same cell lines.
Thus, the “comparable” observations made in Ebens between cleavable and non-cleavable linkers do not apply to the present anti-ROR1 antibody. This difference highlights the fact that the function of a given ADC component (e.g., a linker) cannot be determined in a specific antibody context without data.

Applicant’s comments demonstrate the difficulty in predicting how a particular ADC will function prior to testing. While Ebens et al. demonstrated with two drug moieties, DM1 and MMAF, that linker cleavability did not have a significant effect on ADC function, Applicant has demonstrated that when using ADCs that comprise the claimed anti-ROR1 antibody, linker cleavability may have a profound impact on ADC function. Applicant further argues that the effectiveness of the instantly claimed ADCs is unpredictable, because Ebens et al. showed that in 
	Applicant further discusses the experiments from Ebens et al. that tested various linkers that may be comprised within an ADC. Ebens et al. tested four immunoconjugates, two with cleavable linkers and two without cleavable linkers, and Ebens et al. demonstrated that ADCs with cleavable linkers demonstrated increased toxicity. Based upon these experiments, Ebens et al. concluded that cleavable linkers comprised within ADCs leads to increased toxicity. Based upon the teachings of Ebens et al., one of ordinary skill in the art would have been discouraged from preparing the instantly claimed ADCs, all of which comprise cleavable linkers. 
	Taken together it is submitted that the success of the instantly claimed ADCs could not have been predicted prior to clinical testing. Furthermore one of ordinary skill in the art would not have had ample motivation, in view of the teachings of Ebens et al., to prepare ADCs comprising cleavable linkers. The rejection of the claims under 35 U.S.C. 103 have therefore been withdrawn.

New Grounds of Rejection
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 62-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of US PAT 10,335,496, in view of Kipps et al (US PG PUB 2015/0232569, publication date: 08/20/2015).
The primary difference between the instant claims and those of US PAT 10,335,496 is that the instant claims recite a method of treating a ROR1-expressing hematological cancer. At [0006], Kippps et al. teach that ROR1 is not significantly expressed on normal, adult tissues; however ROR1 is expressed on the surface of malignant B cells in chronic lymphocytic leukemia and in mantle cell lymphoma. Therefore one of ordinary skill in the art would have been motivated to administer the invention of US PAT 10,335,496 to chronic lymphocytic leukemia or mantle cell lymphoma patients having ROR1-expressing malignant B cells, because the invention of US PAT 10,335,496 would have reasonably been expected to provide a therapeutic benefit to said patients.
As such the instant claims are prima facie obvious over the claims of US PAT 10,335,496 in view of Kipps et al.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.